Lumpkin, P. J.
1. Where, during the pendency of an equitable petition to marshal the assets of the estate of a decedent, the court passed an order which in effect adjudicated that a particular claim against the estate held by one of the defendants, a corporation, and by it alleged to be for a stated amount and also to be secured by a deed to realty, was for a less amount and unsecured, but no final judgment in the case was entered, such order was not the proper subject-matter of a direct bill of exceptions to this court, but of exceptions pendente lite.
2. The bill of exceptions now under consideration having been prematurely sued out, the writ of error must be dismissed; but inasmuch as the record discloses that the plaintiff in error did, at the proper time, tender exceptions pendente lite, and that the same, because of the illness of the presiding judge, were not certified in due time, leave is granted to enter as exceptions pendente lite the official copy of the present bill of exceptions which the clerk of the trial court retained in his office. See Walsh v. Colquitt, 62 Ga. 384, 389 ; Mechanics’ Bank v. Harrison, 68 Ga. 463; Stanford v. Treadwell, Ibid, 827; Bass v. Bass, 73 Ga. 135 ; McGowan v. Lufburrow, 81 Ga. 358 ; Buford v. Kennedy, 85 Ga. 212 ; Bacon v. Capital City Bank, 105 Ga. 700; Gibson v. Wilkins, 110 Ga. 93.

Writ of error dismissed, with direction.


All the Justices concurring.